DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on May 9, 2022. 
Claims 1-4 have been amended. 
Claims 1-4 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed May 9, 2022, with respect to claim 4 have been fully considered and are persuasive.  The 101 rejection of the claim has been withdrawn. Applicant has amended the claim by removing the “for use” claim language.
Applicant’s arguments, see Pg. 6, filed May 9, 2022, with respect to claim 1-3 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended the claims by correcting the indefinite subject matter. 
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Regarding the drawing objection, Applicant argues that the source of monodisperse X-rays and the detector of X-rays is not necessary for understanding by one of ordinary skill in the art. However, the drawings of the monodisperse source and the detector are necessary to understand the claimed subject because independent claim 1 recites limitations of emitting x-rays toward a hair sample and receiving the SAXS profile with the detector. The drawings fail to show the hair sample, emitting x-ray beams and receiving the SAXS with the detector. 
Regarding the objections of claims 1-4, Applicant states that the minor informalities have been corrected. However, all of the minor informalities have not be corrected or removed. 
Regarding the 112(b) rejection of claim 4, Applicant argues that the indefinite claim language has been removed from the claim. However, the claim introduces new indefinite claim language. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hair sample, emitting X-ray beam from a source, receiving SAXS profile with a detector, the source of monodisperse X-rays and the detector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Regarding claim 1, “using ‘D’ from step (e), and computing R’ by the formula: 10 x R2/(D-R)” in line 10 should be changed to “computing R’ by using a formula: 10 x R2/(D-R), wherein D equals the hair thickness” in order to correct a minor informality since step (e) is in parentheses and no longer has the value D.
Regarding claim 1, “correcting the value of R of step (d)” should be changed to “correcting the value of R” in order to remove the optional step (d) which does not include the value of R. Claims 2-4 objected to by virtue of their dependency. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “wherein monitoring comprises computing R' value before the anti-cancer therapy and computing R' value after the anti-cancer therapy and finding a change in the R' value” which is not adequately described by the specification. The specification fails to disclose computing the R’ value before and after anti-cancer therapy. In [0040]-[0044], the specification defines the process as loading the hair sample, SAXS data collection and SAXS data processing. The specification does not define the process occurring before or after anti-cancer therapy. Therefore, the claim contains subject matter that is not adequately described by the specification in such a way to convey to that one of an ordinary skill in the art that the inventor had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein monitoring comprises computing R' value before the anti-cancer therapy and computing R' value after the anti-cancer therapy and finding a change in the R' value” renders the claim indefinite. As currently written, the anti-therapy is recited passively and not an active step. The claim fails to recite the method further comprising conducting a anti-cancer therapy. The claim fails to particularly point out whether or not the monitoring step is part of the claimed invention. The Examiner has interpreted the claim as “The method as claimed in claim 1, wherein the method is characterized for monitoring a progress or a response of patients to different anti-cancer therapies as a function of time and/or medication”.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the objections above and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are French (U.S. 2013/0182824; notated as French ‘824) and French (U.S. 2009/0299642; notated as French ‘642).
Regarding claim 1, as best understood:
French ‘824 discloses an in vitro method for detecting presence of cancer, said method comprising the steps of:
obtaining a single hair sample (Fig. 1, 12, hair sample); 
emitting an X-ray beam (Fig. 1, 14) from a source (Fig. 1, 16) towards the hair sample (Fig. 1, 12);
generating small angle X-ray scattering intensity profile after the X-ray beam hits the hair sample ([0105], scattering of X-ray beams after interaction with hair sample);
receiving with a detector the SAXS profile and obtaining SAXS data ([0105] and [0114]-[0115], detector receives the scattered X-ray beam and processes data);
desmearing the SAXS data and performing Kratky Analysis ([0145], smoothing SAXS image data). 
French ‘642 teaches performing relative estimation of peak area under 1.38 nm-1 to 0.89 nm-1 from keratin and lipid content in the hair sample to obtain R ([0099], peak estimation).
However, French ‘824 and French ‘642 fail to disclose correcting value of R by dividing by D, wherein D is hair thickness in micron; computing R' by the formula: 10 x R2/(D-R); and comparing the value of R' with clinically validated samples; wherein R' value below 0.7 is indicative of presence of cancer and R' value above 0.8 indicates absence of cancer.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the objections as set forth above. Claims 2-3 are indicated as allowable by virtue of their dependency. Claim 4 would be allowable if amended to overcome the 112(b) rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corino (U.S. 2009/0325303)- Small angle X-ray scattering system to detect abnormalities in hair samples. 
Herron (U.S. 2017/0115240)- X-ray radiation system for diagnosing eating disorders or malnutrition by scanning a hair sample. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884